Exhibit 10.7

EXECUTION VERSION

SUBORDINATED GUARANTY OF COLLECTION

This SUBORDINATED GUARANTY OF COLLECTION (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of May 1, 2013,
is made by CENTERPOINT ENERGY RESOURCES CORP., a Delaware corporation (the
“Guarantor”), in favor of Citibank, N.A., as Agent (as defined in the Term Loan
Agreement described below), for the ratable benefit of itself and the Lenders
described below (the Agent and the Lenders, collectively, the “Guaranteed
Parties”).

RECITALS:

A. Reference is made to that certain Term Loan Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among CenterPoint Energy Field Services
LP, a Delaware limited partnership (the “Borrower”), the lenders from time to
time party thereto (collectively, the “Lenders”) and the Agent.

B. As a condition to the extension of credit and certain other financial
accommodations to the Borrower under the Term Loan Agreement, the Guaranteed
Parties have required, among other things, that the Guarantor execute and
deliver this Guaranty.

C. The Guarantor will benefit, directly or indirectly, from such extension of
credit and certain other financial accommodations to the Borrower under the Term
Loan Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Guarantor hereby agrees as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Term Loan Agreement. In addition:

“Designated Senior Debt” means (i) any Senior Debt of the Guarantor that, at the
date of determination, has an aggregate principal amount outstanding of, or
under which, at the date of determination, the holders thereof are committed to
lend up to, at least $100,000,000 and (ii) any other Senior Debt of the
Guarantor designated by the Guarantor at the time of issuance thereof as
Designated Senior Debt for purposes of this Guaranty.

“Senior Debt” means (a) all Indebtedness of the Guarantor, whether currently
outstanding or hereafter created, incurred or assumed, unless, by the terms of
the instrument creating or evidencing such Indebtedness or pursuant to which
such Indebtedness is outstanding, it is expressly provided that such
Indebtedness is not superior in right of payment to the Guarantor’s guarantee
hereunder or to other Indebtedness which is pari passu with or subordinated to
the Guarantor’s guarantee hereunder and (b) any modifications, refundings,
deferrals, renewals or extensions of any such debt or any securities, notes or
other evidences of debt issued in exchange for such debt, provided that in no
event shall “Senior Debt” include the Obligations or the Guaranteed Obligations.



--------------------------------------------------------------------------------

SECTION 2. Guaranty of Collection. The Guarantor hereby guarantees to the Agent,
for the ratable benefit of each Guaranteed Party, the full and prompt collection
of the Obligations of the Borrower (the “Guaranteed Obligations”). This Guaranty
is a guaranty of collection only, and not a guaranty of payment.

SECTION 3. Exhaustion of Other Remedies Required. The obligations of the
Guarantor hereunder are merely those of a secondary obligor, and not as primary
obligor, and are dependent, in all respects, upon the Agent, on behalf of the
Guaranteed Parties, first pursuing and exhausting all rights and remedies, both
legal and equitable, against the Borrower to collect payment upon the Guaranteed
Obligations.

SECTION 4. Guaranteed Obligations Absolute. Except as otherwise provided in this
Guaranty, the Guarantor’s obligations hereunder are in all respects absolute and
unconditional and will not be impaired, modified, released or limited by any
occurrence or condition whatsoever, including, without limitation: (a) any
amendment to, restatement of, supplement to or other modification of the Term
Loan Agreement or any other Loan Document or any assignment or transfer of any
thereof or of any interest therein, in each case in accordance with the terms
thereof, or any furnishing, acceptance or release of any collateral for the
Guaranteed Obligations or the addition, substitution or release of any other
guarantor or any other entity or other Person primarily or secondarily liable in
respect of the Guaranteed Obligations, (b) any waiver, consent, extension,
indulgence or other action or inaction under or in respect of the Term Loan
Agreement or any other Loan Document, (c) any bankruptcy, insolvency,
arrangement, reorganization, readjustment, composition, liquidation or similar
proceeding with respect to the Borrower or its property, (d) any merger,
amalgamation or consolidation of any other guarantor or of the Borrower into or
with any other Person or any sale, lease or transfer of any or all of the assets
of any other guarantor or of the Borrower to any Person or (e) any other event
or circumstance which might otherwise constitute a legal or equitable discharge
or defense (other than repayment in full in cash of all the Guaranteed
Obligations) of a guarantor (whether or not similar to the foregoing).

 

2



--------------------------------------------------------------------------------

SECTION 5. Subordination.

(a) Subordination of Guarantee to Senior Debt. The Guarantor and each Guaranteed
Party (by its acceptance of the benefits of this Guaranty, and on behalf of
itself and its successors and assigns) hereby agree that any payment in respect
of the Guaranteed Obligations is subordinated, to the extent and in the manner
provided in this Section 5, to the prior payment in full of all Senior Debt,
whether outstanding at the date of this Guaranty or thereafter created,
incurred, assumed or guaranteed, and that these subordination provisions are for
the benefit of the holders of Senior Debt. This Section 5 shall constitute a
continuing offer to all Persons who, in reliance upon such provisions, become
holders of, or continue to hold, Senior Debt, and such provisions are made for
the benefit of the holders of Senior Debt, and such holders are made obligees
hereunder and any one or more of them may enforce such provisions.

(b) No Payment on Guaranteed Obligations in Certain Circumstances.

(i) No payment shall be made by or on behalf of the Guarantor on account of any
of the Guaranteed Obligations in the event of default in payment of any
principal of, premium (if any) or interest on any Senior Debt when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by acceleration of maturity or otherwise (a “Payment Default”), unless and
until such Payment Default has been cured or waived or otherwise has ceased to
exist or such Senior Debt has been discharged or paid in full.

(ii) No payment shall be made by or on behalf of the Guarantor on account of any
of the Guaranteed Obligations in the event of any event of default (other than a
Payment Default) with respect to any Designated Senior Debt permitting the
holders of such Designated Senior Debt (or a trustee, agent or other
representative on behalf of the holders thereof) to declare such Designated
Senior Debt due and payable prior to the date on which it would otherwise have
become due and payable, upon written notice thereof to the Guarantor and the
Agent by any holders of Designated Senior Debt (or a trustee, agent or other
representative on behalf of the holders thereof) (a “Payment Blocking Notice”),
unless and until such event of default has been cured or waived or otherwise has
ceased to exist or such Designated Senior Debt has been discharged or paid in
full, provided, that such payments may not be prevented pursuant to this
Section 5(b)(ii) for more than 179 days after an applicable Payment Blocking
Notice has been received by the Agent unless the Designated Senior Debt in
respect of which such event of default exists has been declared due and payable
in its entirety, in which case no such payment may be made until such
acceleration has been rescinded or annulled or such Designated Senior Debt has
been discharged or paid in full. No event of default that existed or was
continuing on the date of any Payment Blocking Notice may be made the basis for
the giving of a second Payment Blocking Notice, and only one such Payment
Blocking Notice may be given in any 360-day period, irrespective of the number
of defaults with respect to any number of issues of Designated Senior Debt
during such period.

(iii) In furtherance of the provisions of Section 5(a), in the event that,
notwithstanding the foregoing provisions of this Section 5(b), any payment or
distribution of assets of the Guarantor shall be received by any Guaranteed
Party at a time when such

 

3



--------------------------------------------------------------------------------

payment or distribution was prohibited by the provisions of this Section 5(b),
then, unless such payment or distribution is no longer prohibited by this
Section 5(b), such payment or distribution shall be received and held in trust
by such Guaranteed Party for the benefit of the holders of Senior Debt, and
shall be paid or delivered by such Guaranteed Party to the holders of Senior
Debt remaining unpaid or unprovided for or their representative or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing such Senior Debt may have been issued, ratably,
according to the aggregate amounts remaining unpaid on account of such Senior
Debt held or represented by each, for application to the payment of all Senior
Debt in full after giving effect to all concurrent payments and distributions to
or for the holders of such Senior Debt.

(c) Guarantee Subordinated to Prior Payment of All Senior Debt on Dissolution,
Liquidation or Reorganization. Upon any distribution of assets of the Guarantor
or upon any dissolution, winding up, total or partial liquidation or
reorganization of Guarantor, whether voluntary or involuntary, in bankruptcy,
insolvency, receivership or similar proceedings or upon any assignment for the
benefit of creditors:

(i) the holders of all Senior Debt shall first be entitled to receive payment in
full of such Senior Debt before any Guaranteed Party is entitled to receive any
payment on account of the Guaranteed Obligations;

(ii) any payment or distribution of assets of the Guarantor of any kind or
character, whether in cash, property or securities, to which any Guaranteed
Party would be entitled, except for the provisions of this Section 5, shall be
paid by the liquidating trustee or agent or other Person making such a payment
or distribution directly to the holders of such Senior Debt or their
representative, ratably according to the respective amounts of Senior Debt held
or represented by each, to the extent necessary to make payment in full of all
such Senior Debt remaining unpaid after giving effect to all concurrent payments
and distributions to the holders of such Senior Debt;

(iii) in the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Guarantor of any kind or character, whether in
cash, property or securities, shall be received by any Guaranteed Party on
account of any of the Guaranteed Obligations before all Senior Debt is paid in
full, such payment or distribution shall be received and held in trust by such
Guaranteed Party for the benefit of the holders of such Senior Debt, or their
respective representatives, ratably according to the respective amounts of such
Senior Debt held or represented by each, to the extent necessary to make payment
as provided herein of all such Senior Debt remaining unpaid after giving effect
to all concurrent payments and distributions and all provisions therefor to or
for the holders of such Senior Debt, but only to the extent that as to any
holder of such Senior Debt, as promptly as practical following notice from the
Agent to the holders of such Senior Debt that such prohibited payment has been
received by a Guaranteed Party, such holder (or a representative therefor)
notifies the Agent of the amounts then due and owing on such Senior Debt, if
any, held by such holder and only the amounts specified in such notices to the
Agent shall be paid to the holders of such Senior Debt

 

4



--------------------------------------------------------------------------------

(d) Subrogation to Rights of Holders of Senior Debt.

(i) Subject to the payment in full of all Senior Debt as provided herein, the
Guaranteed Parties shall be subrogated (to the extent of the payments or
distributions made to the holders of such Senior Debt pursuant to the provisions
of this Section 5) to the rights of the holders of such Senior Debt to receive
payments or distributions of assets of the Guarantor applicable to the Senior
Debt until termination of this Guaranty in accordance with Section 8. For the
purpose of such subrogation, no such payments or distributions to the holders of
such Senior Debt by the Guarantor or by or on behalf of the Guaranteed Parties
by virtue of this Section 5, which otherwise would have been made to such
Guaranteed Parties shall, as between the Guarantor and such Guaranteed Parties,
be deemed to be payment by the Guarantor on account of such Senior Debt, it
being understood that the provisions of this Section 5 are, and are intended,
solely for the purpose of defining the relative rights of the Guaranteed
Parties, on the one hand, and the holders of such Senior Debt, on the other
hand.

(ii) If any payment or distribution to which any Guaranteed Party would
otherwise have been entitled but for the provisions of this Section 5 shall have
been applied, pursuant to the provisions of this Section 5, to the payment of
amounts payable under Senior Debt, then such Guaranteed Party shall be entitled
to receive from the holders of such Senior Debt any payments or distributions
received by such holders of Senior Debt in excess of the amount sufficient to
pay all amounts payable under or in respect of such Senior Debt in full.

SECTION 6. Waiver of Notices. The Guarantor hereby waives notice of the
acceptance of this Guaranty and further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which the
Guarantor might otherwise be entitled.

SECTION 7. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if and to the extent at any time payment, in
whole or in part, of any of the sums due to any Guaranteed Party on account of
the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by such Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any other guarantors, or upon
or as a result of the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Borrower or any other guarantors
or any part of its or their property, or otherwise, all as though such payments
had not been made.

SECTION 8. Termination. This Guaranty is a continuing and irrevocable guaranty
of collection of all Guaranteed Obligations. This Guaranty and all obligations
of the Guarantor to the Guaranteed Parties hereunder shall automatically
terminate upon (a) payment in full of the Guaranteed Obligations (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination) and
(b) termination of the Term Loan Agreement.

SECTION 9. Representations and Warranties. The Guarantor represents and warrants
that (a) the Guarantor has the corporate power and authority to execute and
deliver this Guaranty and (b) this Guaranty constitutes the legal, valid and
binding obligation, of the Guarantor enforceable against the Guarantor in
accordance with its terms.

 

5



--------------------------------------------------------------------------------

SECTION 10. Agent. No Guaranteed Party (other than the Agent) shall have the
right to institute any suit, action or proceeding in equity or at law in
connection with this Guaranty for the enforcement of any remedy under or upon
this Guaranty, it being understood and intended that no one or more of the
Guaranteed Parties (other than the Agent) shall have any right in any manner
whatsoever to enforce any right hereunder, and that all proceedings at law or in
equity shall be instituted, had and maintained by the Agent in the manner herein
provided and for the ratable benefit of the Guaranteed Parties.

SECTION 11. Expenses. The Guarantor shall pay on demand all out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) in any way relating
to the enforcement or protection of the rights of the Guaranteed Parties under
this Guaranty, including any incurred in the preservation, protection or
enforcement of any rights of any Guaranteed Party in any case commenced by or
against the Guarantor under the United States Bankruptcy Code (or any successor
provision) or any comparable provision of applicable state law.

SECTION 12. Amendments. This Guaranty may not be waived, amended, released or
otherwise changed except by a writing signed by the Guarantor and the Agent.

SECTION 13. No Waiver; Severability. No failure by the Agent to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right. The unenforceability or invalidity of any provision of this
Guaranty shall not affect the enforceability or validity of any other provision
herein.

SECTION 14. Effectiveness; Assignees, etc. This Guaranty and every part thereof
shall be effective upon delivery to the Agent, without further act, condition or
acceptance by the Guaranteed Parties, shall be binding upon the Guarantor and
upon the legal representatives, successors and permitted assigns of the
Guarantor, and shall inure to the benefit of the Guaranteed Creditors, their
successors, legal representatives and permitted assigns.

SECTION 15. Entire Agreement. This Guaranty embodies the entire agreement and
understanding among the Guarantor and the Guaranteed Parties and supersedes all
prior agreements and understandings among the Guarantor and the Guaranteed
Parties relating to the subject matter hereof.

SECTION 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 17. Consent to Jurisdiction. THE GUARANTOR AND EACH GUARANTEED PARTY (BY
ITS ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS

 

6



--------------------------------------------------------------------------------

GUARANTY, AND THE GUARANTOR AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF) HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVE ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY GUARANTEED
PARTY TO BRING PROCEEDINGS AGAINST THE GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE GUARANTOR AGAINST ANY GUARANTEED
PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS GUARANTY SHALL BE BROUGHT ONLY IN A COURT IN
NEW YORK, NEW YORK.

SECTION 18. Waiver of Jury Trial. THE GUARANTOR AND EACH GUARANTEED PARTY (BY
ITS ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty as of the date
first written above.

 

CENTERPOINT ENERGY RESOURCES CORP., as the Guarantor By:  

/s/    Gary Whitlock

Name:   Gary Whitlock Title:   Executive Vice President and   Chief Financial
Officer

Subordinated Guaranty of Collection